Dosanjh v Satori Laser Ctr. Corp. (2015 NY Slip Op 03236)





Dosanjh v Satori Laser Ctr. Corp.


2015 NY Slip Op 03236


Decided on April 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2015

Mazzarelli, J.P., Friedman, Manzanet-Daniels, Clark, Kapnick, JJ.


14812 112243/11

[*1] Karen Dosanjh, Plaintiff-Respondent,
vSatori Laser Center Corp., doing business as Satori Laser Hair Removal, Inc., Defendant-Appellant.


Barry, McTiernan & Moore, New York (David H. Schultz of counsel), for appellant.
Siler & Ingber, LLP, Mineola (Maria Nanis of counsel), for respondent.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered February 25, 2014, which granted plaintiff's motion for summary judgment on the issue of liability, unanimously reversed, on the law, without costs, and the motion denied.
Plaintiff seeks to raise the inference of negligence by the application of the doctrine of res ipsa loquitur. However, she failed to present expert evidence, or any other evidence, to establish that the burns she allegedly suffered as the result of a laser hair removal treatment were the kind of injuries that ordinarily do not occur in the absence of negligence (see Seung Ja Cho v In-Chul Song, 286 AD2d 248 [1st Dept 2001], lv denied 97 NY2d 610 [2002]). Indeed, the "Treatment Consent and Release" she signed included among the risks of the treatment "discomfort, redness, [and] blistering," which suggests that burns resulting in redness and scarring may be common side effects of laser hair removal. Without expert testimony or other evidence as to the standard of care in performing laser hair removal and the known risks of the procedure, there is no evidentiary basis for a conclusion that the presence of the burns inescapably demonstrates negligence (see Morejon v Rais Constr. Co., 7 NY3d 203, 212 [2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 16, 2015
CLERK